


110 HRES 1188 IH: Encouraging recognition, and supporting the

U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1188
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2008
			Mr. Markey submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Encouraging recognition, and supporting the
		  goals and ideals, of National Aphasia Awareness Month.
	
	
		Whereas aphasia is a communication impairment caused by
			 brain damage, typically resulting from a stroke;
		Whereas while aphasia is most often the result of stroke
			 or brain injury, it can also occur in other neurological disorders, such as in
			 the case of a brain tumor;
		Whereas many people with aphasia also have weakness or
			 paralysis in their right leg and right arm, usually due to damage to the left
			 hemisphere of the brain, which controls language and movement on the right side
			 of the body;
		Whereas the effects of aphasia may include a loss or
			 reduction in ability to speak, comprehend, read, and write, while intelligence
			 remains intact;
		Whereas stroke is the third largest cause of death,
			 ranking behind heart disease and cancer;
		Whereas stroke is a leading cause of serious, long-term
			 disability in the United States;
		Whereas there are about 5 million stroke survivors alive
			 in the United States;
		Whereas it is estimated that there are about 750,000
			 strokes per year in the United States, with approximately one third of these
			 resulting in aphasia;
		Whereas aphasia affects at least 1,000,000 people in the
			 United States;
		Whereas more than 200,000 Americans acquire the disorder
			 each year;
		Whereas the National Aphasia Association is unique and
			 provides communication strategies, support, and education for people with
			 aphasia and their caregivers throughout the United States;
		Whereas as an advocacy organization for people with
			 aphasia and their caregivers, the National Aphasia Association envisions a
			 world that recognizes this silent disability and provides
			 opportunity and fulfillment for those affected by aphasia; and
		Whereas National Aphasia Awareness Month is being
			 commemorated in June 2008: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of, and encourages all Americans to observe, National Aphasia
			 Awareness Month;
			(2)recognizes that
			 strokes, a primary cause of aphasia, are the third largest cause of death and
			 disability in the United States;
			(3)acknowledges that
			 aphasia deserves more attention and study in order to find new solutions for
			 individuals experiencing aphasia and their caregivers; and
			(4)must make the
			 voices of those with aphasia heard because they are often unable to communicate
			 their condition to others.
			
